                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                 WESTERN DIVISION

MAYTEE ZAGODA,                                       )       No. 19 CV 03479
                                                     )
               Plaintiff,                            )       Magistrate Judge Iain D. Johnston
                                                     )
       v.                                            )
                                                     )
JTM CAPITAL MANAGEMENT, LLC, AND                     )
DAA MANAGEMENT GROUP                                 )
          Defendants.                                )

                            REPORT AND RECOMMENDATION

        Motion hearing held July 25, 2019. Defendant DCC Management Group (DCC) was not
present. Before the Court is Plaintiff’s Motion for Default Judgment. Dkt. 14. On May 23, 2019,
Plaintiff filed a complaint against Defendant DCC for violations of the Fair Debt Collections
Practices Act while attempting to collect a debt against Plaintiff.

        On June 21, 2016, the Clerk of Court entered an order of default against DCC for failure
to answer or otherwise plead pursuant to Fed. R. Civ. P. 55(a). Dkt. 11. Plaintiff now seeks a
default judgment against DCC for statutory damages, attorney fees and costs pursuant to the Fair
Debt Collection Practices Act. Dkt. 14. Plaintiff seeks a judgment in the amount of $4,125.32
comprised of $500 in statutory damages under 15 U.S.C. § 1692k(a)(2)(A) and $3,625.32 in
attorneys’ fees and costs under 15 U.S.C. § 1692k(a)(3). Plaintiff has provided proper notice to
Defendant DCC by regular and certified mail. Dkt. 15. To date, DCC has not appeared or
responded to the motion. Plaintiff has filed a copy of the return receipt evidencing delivery of the
motion to DCC’s last known address. Dkt. 23.

        Accordingly, it is this Court’s Report and Recommendation that Plaintiff’s motion for
default judgment [14] be entered in favor of plaintiff and against DCC in the amount of
$4,125.32. Any objection to this Report and Recommendation shall be filed by August 12, 2019.
Failure to object may constitute a waiver of objections on appeal. See Provident Bank v. Manor
Steel Corp., 882 F.2d 258, 260 (7th Cir. 1989).



Date: July 29, 2019
                                                     Iain D. Johnston
                                                     United States Magistrate Judge
